Fourth Court of Appeals
                                         San Antonio, Texas
                                              December 22, 2015

                                             No. 04-15-00541-CR

                                           Andres DOMINGUEZ,
                                                 Appellant


                                                      v.

                                            The STATE of Texas,
                                                  Appellee

                         From the 290th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2014CR8821
                               Honorable Raymond Angelini, Judge Presiding

                                         ORDER
       Extension of time to file the court reporter’s record is this date NOTED. Time is extended to
January 18, 2016. NO MORE EXTENSTIONS OF TIME WILL BE ALLOWED.


                                                           PER CURIAM

ATTESTED TO: ______________________________
            KEITH E. HOTTLE
             CLERK OF COURT



cc: Raymond E. Fuchs                                       Debra Jimenez
Attorney At Law                                            290th Court Reporter
Washington Square Building                                 100 Dolorosa, B28
800 Dolorosa, Suite 101                                    San Antonio, TX 78205
San Antonio, TX 78207
                                                           Nicolas A. LaHood
Jose Fernando Trevino                                      District Attorney, Bexar County
Attorney at Law                                            101 W. Nueva, Suite 370
110 E. Nueva                                               San Antonio, TX 78205
San Antonio, TX 78204-1017